Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 


 
by and among
 


 
CERTAIN MEMBERS OF
 
SFF PRODUCTION, LLC
 
as Sellers,
 


 
and
 


 
AMEN PROPERTIES, INC.
 
as Buyer
 


 


 
dated as of
 
December 22, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
 


 
This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of December 22,
2008, is entered into by and among Amen Properties, Inc. ("Buyer") and the
members identified on Schedule 2.1 (the "Sellers") of SFF Production, LLC (the
"Company").  All of the foregoing are each sometimes referred to herein
individually as a "Party" and collectively as the "Parties."
 
RECITALS:
 
A. Sellers own the membership interests (the "Interests") in the Company
described on Schedule 2.1.
 
B. Sellers have agreed to sell, and Buyer has agreed to purchase, the Interests
pursuant to the terms hereof.
 
C. Buyer is currently a member of the Company, owning a 33.3% membership
interest.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1. — DEFINITIONS
 
1.1.            Certain Defined Terms.  As used in this Agreement, each of the
following terms is defined below:
 
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries or otherwise, controls, is
controlled by, or is under common control with, such Person.
 
"Agreement" is defined in the preamble hereto.
 
"Applicable Environmental Laws" means all Applicable Laws in effect at any time
pertaining to pollution or the protection of the environment, including those
relating to waste materials and/or hazardous substances.
 
"Applicable Law" means any statute, law, rule, or regulation or any judgment,
order, writ, injunction, or decree of any Governmental Entity to which a
specified Person or property is subject.
 
"Appraisal" means that certain appraisal of the assets of the Company prepared
by Ryder Scott Company LP ("Ryder Scott") to be completed after Closing.
 
"Balance Sheet Date" is defined in Section 4.8.
 
1

--------------------------------------------------------------------------------


 
"Buyer" is defined in the preamble hereto.
 
"Buyer Indemnified Parties" is defined in Section 9.3.
 
"Certificate of Designation" means the Certificate of Designations of Series E
Preferred Stock of Buyer in substantially the form attached hereto as Exhibit
"A".
 
"Closing" is defined in Section 3.1.
 
"Closing Date" is defined in Section 3.1.
 
"Common Stock" means the common stock, $0.01 par value per share, of Buyer.
 
"Common Stock Cap" is defined in Section 6.12(a).
 
"Company" is defined in the Recitals.
 
"Confidential Information" is defined in Section 6.6.
 
"Conversion Shares" means the shares of Common Stock into which the Series E
Preferred Stock is convertible.
 
"Damages" means losses, claims, damages, judgments, settlements, penalties,
obligations, costs, liabilities and expenses (including reasonable attorneys’
fees and expenses), of any nature whatsoever, which result from or arise out of
an action, petition, plea, charge, complaint, suit, litigation, arbitration,
mediation, hearing or similar event, occurrence or Proceeding.
 
"Effective Date" means 11:59 p.m., Central Time, on December 31, 2008.
 
"Encumbrances" means liens, charges, pledges, options, mortgages, deeds of
trust, security interests, claims, restrictions (whether on voting, sale,
transfer, disposition, or otherwise), easements, and other encumbrances of every
type and description, whether imposed by law, agreement, understanding, or
otherwise.
 
"Equity Securities" means the Series E Preferred Stock and the Conversion
Shares.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Financial Statements" is defined in Section 4.7.
 
"Governmental Entity" means any court or tribunal in any jurisdiction (domestic
or foreign) or any public, governmental, or regulatory body, agency, department,
commission, board, bureau, or other authority or instrumentality (domestic or
foreign).
 
"Hazardous Substance" means any substance defined as a hazardous substance under
any Applicable Environmental Law.
 
2

--------------------------------------------------------------------------------


 
"Inside Investors" means the Sellers who are officers, directors, employees or
consultants of Buyer, which shall be specified on each such Seller's Signature
Page.
 
"Interests" is defined in the Recitals.
 
"Material Adverse Effect" means any event or condition which, individually or in
the aggregate, would reasonably be expected to have a material adverse effect on
the business, financial condition or results of operations of Buyer and its
Subsidiaries, taken as a whole.
 
"Material Contracts" is defined in Section 4.12.
 
"Nasdaq Stock Market" is defined in Section 5.11.
 
"Net Revenue Interest" means as to any of the Properties constituting an oil and
gas interest, the "net revenue interest" of the Company in such Property set
forth in the books and records of the Company provided to Buyer prior to
Closing.
 
"Organizational Documents" is defined in Section 4.1.
 
"Permits" is defined in Section 4.16.
 
"Party" and "Parties" are defined in the preamble hereto.
 
"Permitted Encumbrance" means (i) royalties, overriding royalties, net profits
interests, production payments and other burdens on production which do not
reduce the Company's Net Revenue Interest in any of the Properties to less than
the Net Revenue Interest designated in the books and records of the Company
provided to Buyer; (ii) liens for Taxes and assessments not yet delinquent, or,
if delinquent, that are being contested in good faith in the ordinary course of
business and for which adequate reserves have been established;
(iii) undetermined or inchoate liens or charges constituting or securing the
payment of expenses that were incurred incidental to the maintenance,
development, production or operation of the Properties, which are not yet
delinquent, or, if delinquent, that are being contested in good faith in the
ordinary course of business and for which adequate reserves have been
established; (iv) materialman’s, mechanic’s, repairman’s, employee’s,
contractor’s and operator’s liens or other similar liens or charges for amounts
arising in the ordinary course of business which are not yet delinquent, or, if
delinquent, that are being contested in good faith in the ordinary course of
business and for which adequate reserves have been established; (v) obligations
or duties affecting the Properties to any governmental authority with respect to
any franchise, grant, license or permit and all Applicable Laws, rules,
regulations and orders of all governmental authorities; (vi) easements, rights
of way, servitudes, permits, surface leases and other rights in respect of
surface operations, office leases, pipelines, plat restrictions and similar
encumbrances, provided that they do not materially detract from the value, or
materially increase the cost of operation of the Properties; (vii) the Material
Contracts; and (viii) liens, charges and other Encumbrances and irregularities
in the chain of title which, because of remoteness in or passage of time,
statutory cure periods, marketable title acts or other similar reasons, have not
affected or interrupted, and are not reasonably expected to affect or interrupt,
the claimed ownership of the Company to any of the Properties or the receipt of
production revenues from the Properties affected thereby.
 
3

--------------------------------------------------------------------------------


 
"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or Governmental Entity.
 
"Proceedings" means all proceedings, actions, claims, suits, investigations, and
inquiries by or before any arbitrator or Governmental Entity.
 
"Properties" means, collectively, the properties, assets, rights, and interests
owned by the Company.
 
"Purchase Price" is defined in Section 2.2.
 
"Required Consent" means the approval of Sellers owning in excess of 50% of the
total Interests.
 
"SEC" means the Securities and Exchange Commission.
 
"SEC Filings" means Buyer's reports and other filings made with the SEC for a
period of two (2) years prior to the date hereof and all exhibits thereto.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Seller" and "Sellers" are defined in the recitals.
 
"Seller Indemnified Parties" is defined in Section 9.2.
 
"Seller Parties" and "Seller Party" means the Company and Sellers.
 
"Series E Preferred Stock" means the Series E Preferred Stock of Buyer, par
value $0.001 per share, having the rights and preferences substantially as set
forth in the Certificate of Designations.
 
"Signature Page" means the counterpart signature page of this Agreement signed
by each Seller.
 
"Stockholder Approval" has the meaning set forth in Section 6.12.
 
"Subsidiaries" means, when used with reference to an entity, any corporation, a
majority of the outstanding voting securities of which are owned directly or
indirectly by such entity.  Such term shall also refer to any other partnership,
limited partnership, limited liability company, joint venture, trust, or other
business entity in which such entity has a material interest.
 
"Taxes" means any federal, state, local, or foreign income taxes or similar
assessments, or any sales, use, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental,
customs, ad valorem, duties, capital stock, franchise, profits, withholding,
social security, unemployment, disability, real property, personal property,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
 
4

--------------------------------------------------------------------------------


 
"Working Interest" means as to any of the Properties constituting an oil or gas
interest, the "working interest" of the Company in such Property as set forth in
the books and records of the Company provided to Buyer prior to Closing.
 
ARTICLE 2. — TRANSACTION
 
2.1.          Agreement to Sell and Purchase.  At the Closing, but effective as
of the Effective Date, and on the terms and subject to the conditions set forth
in this Agreement, each Seller will transfer to Buyer the Interests owned by
such Seller as set forth on Schedule 2.1, free and clear of all Encumbrances.
 
2.2.          Purchase Price.  In consideration of the sale of the Interests
hereunder, Buyer will deliver to Sellers an aggregate purchase price of
$6,827,576.00 (the "Purchase Price"), subject to adjustment as provided in
Section 2.3, consisting of (a) an aggregate of $1,365,515.00 in cash or cash
equivalent payable at Closing, and (b) an aggregate of 546,206 shares of
Series E Preferred Stock.  The Purchase Price will be allocated among the
Sellers as set forth on Schedule 2.1.
 
2.3.  Adjustment to Purchase Price.  The Purchase Price shall be adjusted as
follows:
 
(a) adjusted upward by (i) the amount as of the Effective Date of all prepaid ad
valorem, property or similar Taxes and assessments based upon or measured by
ownership of the Properties, insofar as such prepaid Taxes relate to periods of
time after the Effective Date; (ii) an amount equal to all costs and expenses
paid by the Company prior to the Effective Date but are attributable to the
period of time from and after the Effective Date; (iii) an amount equal to the
proceeds from the sale of hydrocarbons received by the Company after the
Effective Date but attributable to hydrocarbons produced prior to the Effective
Date; (iv) an amount equal to the amount of cash of the Company on the Effective
Date; (v) an amount equal to the amount, if any, that the product of the
PV 10-value of the Properties set forth in the Appraisal multiplied by the
amount of the Interests (expressed as a percentage) exceeds the Purchase Price;
and (vi) any other amount provided for in this Agreement or agreed upon by Buyer
and Sellers.
 
(b) adjusted downward by (i) an amount equal to all unpaid ad valorem, property,
production, severance and similar Taxes and assessments based upon or measured
by the ownership of property or the production of hydrocarbons or the receipt of
proceeds therefrom accruing to the Properties prior to the Effective Date;
(iii) an amount equal to all expenditures, liabilities and costs relating to the
Properties that are unpaid as of the Effective Date and assessed for or
attributable to periods of time or the ownership of production prior to the
Effective Date; (iv) an amount equal to all income, employment, franchise and
other Taxes, and penalties and interest related thereto, paid or payable by
Company after the Effective Date but attributable to periods on or prior to the
Effective Date; (v) an amount equal to all other liabilities of the Company not
otherwise included in adjustment to the Purchase Price pursuant to this
Section 2.3(b), paid or payable after the Effective Date but attributable to
periods on or prior to the Effective Date; (vi) an amount equal to all cash in,
or attributable to, third party suspense accounts held by the Company as of the
Effective Date; (vii) an amount equal to the amount, if any, that the Purchase
Price exceeds the product of the PV-10 value of the Properties set forth in the
Appraisal multiplied by the amount of the Interests (expressed as a percentage);
and (viii) any other amount provided for in this Agreement or agreed upon by
Buyer and Sellers.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 3. — CLOSING
 
3.1.  Closing.  The closing of the transactions contemplated hereby (the
"Closing") will take place on December 31, 2008 at the principal office of
Buyer, or at such earlier time as selected by Buyer or at such other time or
place or on such other date as the Parties may agree.  The date on which the
Closing occurs is herein referred to as the "Closing Date," but the transaction
described herein shall be effective as of the Effective Date.
 
3.2.          Closing Deliveries.  At the Closing,
 
(a) Buyer will (i) deliver the Purchase Price, as adjusted by the Preliminary
Settlement Statement (as defined below), to Sellers, and (ii) deliver to Sellers
the various certificates, instruments, and documents referred to in Section
7.1.  Sellers shall be solely responsible for providing the allocation of the
Purchase Price among them as set forth on Schedule 2.1, and Buyer shall not be
responsible for nor have any liability with respect to such allocation.
 
(b) Each Seller (i) will execute and deliver to Buyer an Assignment of
Membership Interest in substantially the form attached hereto as Exhibit "B"
conveying to Buyer all of such Seller’s right, title and interest in and to the
Interests; (ii) will execute and deliver to Buyer, to the extent the
Organizational Documents provide that the Interests are to be represented by
certificates, certificate(s) representing all of the Interests; and (iii) will
execute and deliver the various certificates, instruments, and documents
referred to in Section 7.2.
 
(c)            Sellers and Buyer shall execute and deliver a settlement
statement (the "Preliminary Settlement Statement") that shall set forth each
adjustment to the Purchase Price and the calculation of such adjustments to the
extent known or estimated at Closing.  All adjustments to the Purchase Price
shall be made first to the cash portion of the Purchase Price and only if such
adjustments exceed said cash portion will any adjustment be made to the
remaining Purchase Price.
 
ARTICLE 4. — REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each Seller represents and warrants to Buyer as of the date hereof and as of the
Closing Date, that:
 
4.1.          Organizational Matters.  Each Seller Party that is an entity is
duly organized, validly existing, and in good standing under the laws of its
state of organization.  No Proceeding to dissolve any Seller Party that is an
entity is pending or, to the best knowledge of the Seller Parties,
threatened.  Each Seller Party is duly authorized to conduct its business and is
in good standing under the laws of each jurisdiction where such qualification is
required.  Each Seller Party has the requisite power and authority necessary to
own or lease its properties and to carry on its businesses as currently
conducted and any business in which it currently proposes to engage.  Sellers
have delivered to Buyer correct and complete copies of each of the operating
agreements of the Company, the certificates of formation of the Company, and all
other similar documents, instruments or certificates executed, adopted, or filed
in connection with the creation, formation, or organization of the Company,
including any amendments thereto (collectively as provided to Buyer, the
"Organizational Documents"). No Seller Party is in breach of any provision of
the Organizational Documents.  The Company does not own any equity interests in
any Person.
 
6

--------------------------------------------------------------------------------


 
4.2.            Interests.  Each Seller is the record and beneficial owner of
the Interest owned by such Seller as designated on Schedule 2.1, and upon
consummation of the transactions contemplated hereby, Buyer will acquire, good,
valid, and marketable title to all of the Interests, free and clear of all
Encumbrances.  No other Person owns or has any right to own any of the
Interests.  Sellers possess full authority and legal right to sell, transfer and
assign to Buyer such Interests.  There are no claims pending, or, to the
knowledge of Sellers, threatened against either the Company or Sellers that
concern or affect title to such Interests, or that seek to compel the issuance
of membership interests or other securities of the Company.  The Interests are
duly authorized, validly issued, fully paid and non-assessable and are not
subject to preemptive rights.  Except as otherwise provided in the
Organizational Documents, (i) there are no existing warrants, options,
conversion rights, calls or other commitments of any character pursuant to which
the Company, or any member thereof, may become obligated to increase or decrease
any Person’s member interest or admit any Person as a member; (ii) the Company
does not have any commitment or obligation (contingent or otherwise) to increase
or decrease any Person’s member interest or admit any Person as a member; and
(iii) the Interests are not subject to any agreements or understandings among
any Persons with respect to the voting or transfer thereof.
 
4.3.            Authority Relative to this Agreement.  Each Seller Party has
full power and authority to execute, deliver, and perform this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance by such Seller Party of this Agreement, and the consummation by it
of the transactions contemplated hereby, have been duly authorized by all
necessary action of such Seller Party.  This Agreement has been duly executed
and delivered by each Seller Party and constitutes, and each other agreement,
instrument, or document executed or to be executed by such Seller Party in
connection with the transactions contemplated hereby has been, or when executed
will be, duly executed and delivered by such Seller Party and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of each such Seller Party, enforceable against such Seller Party in
accordance with their respective terms.
 
4.4.            Noncontravention.  The execution, delivery, and performance by
each Seller Party of this Agreement and the consummation by it of the
transactions contemplated hereby do not and will not (a) conflict with or result
in a violation of any provision of the Organizational Documents or the governing
documents of such Seller Party (if such Seller is an entity), (b) conflict with
or result in a violation of any provision of, or constitute (with or without the
giving of notice or the passage of time or both) a default under, or give rise
(with or without the giving of notice or the passage of time or both) to any
right of termination, cancellation, or acceleration under, any material bond,
debenture, note, mortgage, indenture, lease, contract, agreement, or other
material instrument or obligation to which any Seller Party is a party,
(c) result in the creation or imposition of any Encumbrance upon the Interests
or the Properties, or (d) violate any Applicable Law binding upon any Seller
Party or require a consent, approval, order or authorization of, or declaration,
filing, or registration with, any Governmental Entity.
 
7

--------------------------------------------------------------------------------


 
4.5.     Brokers or Finders.  No Seller Party has incurred, and no Seller Party
will incur, directly or indirectly, as a result of any action taken by any
Seller Party under this Agreement, any liability for brokerage or finders’ fees
or commissions or any similar charges in connection with this Agreement, for
which Buyer or the Company will have any liability.
 
4.6.             Compliance with Laws.  The Company and its predecessors and
Affiliates have complied with all Applicable Laws, and each Seller Party is not
aware of any violations, whether alleged or acknowledged, of any applicable
regulations, rules or orders promulgated by any federal or state regulatory
agency, or any of their predecessor agencies, which affect in any respect the
operation or value of the Company or the Properties.
 
4.7.             Financial Statements.  The financial statements for the Company
which have been provided to Buyer (the "Financial Statements") were prepared in
accordance with generally accepted accounting principles consistently applied,
and accurately and completely represent the financial condition of the Company,
as of the dates set forth therein, and are consistent with the books and records
of the Company.
 
4.8.             Subsequent Events.  Since the date of the most recent Financial
Statements which include a balance sheet (the "Balance Sheet Date") the Company
has operated in the ordinary course of business and there has not been any
material adverse change with respect to the Company.  Without limiting the
foregoing, since that date, none of the following have occurred:
 
(a)    the Company has not sold, leased, transferred, or assigned any assets
other than for a fair consideration in the ordinary course of business;
 
(b)            the Company has not entered into any contract or agreement (or
series of related contracts or agreements), or any amendment or modification of
any contract or agreement, either involving more than $50,000 or outside the
ordinary course of business;
 
(c)            no Encumbrance has been imposed upon any of the Properties;
 
(d)            the Company has not made any capital expenditure (or series of
related capital expenditures) involving more than $25,000 individually, $50,000
in the aggregate, or outside the ordinary course of business;
 
(e)            the Company has not issued any note, bond, or other debt security
or created, incurred, assumed, or guaranteed any liability for borrowed money or
capitalized lease;
 
(f)             the Company has not delayed or postponed the payment of accounts
payable or other liabilities outside the ordinary course of business;
 
8

--------------------------------------------------------------------------------


 
(g)             the Company has not canceled, compromised, waived, or released
any claim or cause of action (or series of related claims or causes of action)
outside the ordinary course of business;
 
(h)             there has been no change made or authorized to the
Organizational Documents of the Company;
 
(i)              the Company has not issued, sold, or otherwise disposed of any
of its member interests;
 
(j)              the Company has not experienced any damage, destruction, or
loss (whether or not covered by insurance) to its Properties in excess of
$25,000;
 
(k)             the Company has not made any material change in any of the
accounting principles followed by it or the method of applying such principles;
 
(l)              the Company has not made any change in any material Tax
election or the manner Taxes are reported;
 
(m)            there has not been any other occurrence, event, incident, action,
failure to act, or transaction with respect to the Company either involving more
than $25,000 (individually or in the aggregate) or outside the ordinary course
of business; and
 
(n)             the Company has not committed to any of the foregoing.
 
4.9.     Liabilities.  The Company does not have any liability (and there is no
basis for any present or future claims, causes of action or orders against it
giving rise to any liability), except for (a) liabilities quantified on the face
of the Financial Statements (rather than in any notes thereto) and not
heretofore paid or discharged, and (b) liabilities which have arisen after the
Balance Sheet Date in the ordinary course of business which, individually or in
the aggregate, are not material and are of the same character and nature as the
liabilities quantified on the face of the Financial Statements as of the Balance
Sheet Date, none of which results from or relates to any breach of contract,
breach of warranty, tort, infringement, or breach of law or arose out of any
claim, cause of action or order.
 
4.10.           Insurance.  The Company carries insurance in such amounts and
covering such risks as is customary for Persons of similar size in the business
in which they engage.
 
4.11.           Title to and Condition of Properties.  The Properties owned by
the Company are included in the Financial Statements and the Properties
constituting oil and gas interests are listed in the Appraisal.  The Company has
good, marketable, and indefeasible title to the Properties free and clear of all
Encumbrances, other than Permitted Encumbrances.  The Properties have been
maintained in accordance with normal industry practice and are in good operating
condition (as applicable).  There exists no unrecorded document or agreement
that would result in the impairment or loss of the Company's title to any of the
Properties or the value therefore or impede the operations thereof by the
Company.  The Net Revenue Interest and Working Interest, as applicable, for each
of the Properties constituting oil and gas interests set forth in the Appraisal
are complete and accurate.
 
9

--------------------------------------------------------------------------------


 
4.12.           Material Contracts.  Seller Parties have provided to Buyer true
and correct copies of all material contracts, agreements, leases, mortgages,
instruments or other documents to which  the Company or its respective
Properties are subject or bound (the "Material Contracts").  The Company, each
Seller and, to the Seller Parties' knowledge, each other party thereto, has
complied with and is not in default under any such Material Contracts.  No event
has occurred which, with notice or lapse of time, would constitute a breach or
default under any Material Contract, and no party has repudiated any provision
of the contracts.  Without limiting the generality of the foregoing, the Company
does not have any obligation or liability to refund or reimburse any funds
received.  All Material Contracts are in full force and effect and will not be
terminated or give rise to a termination right or otherwise be effected by this
Agreement or the transactions contemplated hereby.
 
4.13.           Taxes.  The Company has filed all federal, state and other tax
reports or returns, if any, required to be filed by the Company.  All Taxes
shown on such tax reports or returns and all other Taxes and assessments owed by
the Company have been properly and timely paid.  Company has made all required
deposits for Taxes and has established adequate reserves for Taxes.  No taxing
authority or agency is now asserting or, to the knowledge of any Seller Party,
threatening to assert against the Company any deficiency or claim for additional
Taxes or interest thereon or penalties in connection therewith.  Company has not
granted any waiver of any statute of limitations with respect to, or any
extension of a period of assessment of, any Taxes.
 
4.14.           Consents.  There are no preferential rights of purchase or
consents to assign in favor of third parties with respect to any of the
Interests and no consents to transfers thereof are required, except as may be
contained in the Organizational Documents, all of which have been waived or
obtained.  There are no preferential rights or consents required with respect to
any of the Properties due to or resulting from the transaction contemplated by
this Agreement.
 
4.15.           Environmental.  The Company, and to the knowledge of each Seller
the predecessors in interest to the Company, have complied and are in compliance
with all Applicable Environmental Laws.  At no time during the Company's
ownership thereof have the Properties been used by the Company or by anyone else
during any period of time for the generation, storage, or disposal of a
Hazardous Substance or as a landfill or a waste disposal site for regulated
waste.  With respect to the Properties, Company has not entered into, and, to
the best knowledge of each Seller, no predecessor to the Company or operator of
any Properties has entered into, or is subject to, any contracts, agreements or
Applicable Environmental Laws that relate to the future use of any of the
Properties or that require any change in the present condition of any of the
Properties.  Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will violate any agreements,
consents, orders, decrees, judgments, license, or permit conditions, or, to the
best knowledge of each Seller, require the consent or approval of any agency
charged with enforcing any Applicable Environmental Law.
 
4.16.           Licenses and Permits.  The Company has obtained and holds in
good standing all licenses, permits, variances, exemptions, orders, franchises,
approvals and authorizations of all Governmental Entities necessary for the
lawful conduct of its business and the lawful ownership, use and operation of
its assets ("Permits").  None of the Permits will be adversely affected by the
consummation of the transactions contemplated under this Agreement or requires
any filing or consent in connection therewith.  The Company is in compliance
with the terms of the Permits and no investigation or review by any Governmental
Entity with respect to the Company is pending or, to the knowledge of the Seller
Parties, threatened.
 
10

--------------------------------------------------------------------------------


 
4.17.   Proceedings.  There is no claim, dispute, suit, action, investigation,
or other Proceeding before any Governmental Entity, nor threatened, against the
Company or any of the Properties that has or might result in the impairment or
loss of the Company's title to any of the Properties or the value thereof or
impede the operation of the Properties.
 
4.18.           Certain Business Relationships.  None of the Sellers nor any of
their Affiliates (a) have been involved in any business arrangement or
relationship with the Company within the past twelve (12) months, (b) own any
asset that is used in the Company's business, and (c) has any claim or cause of
action against the Company.
 
4.19.           Securities Law Representations.  Each Seller makes the following
representations with respect to the Equity Securities received by such Seller as
part of the Purchase Price:
 
(a)    EACH SELLER IS ABLE TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE
EQUITY SECURITIES FOR AN INDEFINITE PERIOD OF TIME.  THE EQUITY SECURITIES HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT, AS AMENDED, OR UNDER THE
SECURITIES LAWS OF ANY STATE, AND THEREFORE CANNOT BE TRANSFERRED OR SOLD UNLESS
THE EQUITY SECURITIES IS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT, AND
ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION OR EXCEPTION FROM
SUCH REGISTRATION IS AVAILABLE AND SUCH AVAILABILITY OF THE EXEMPTION SHALL BE
ESTABLISHED TO THE SATISFACTION OF BUYER AND ITS COUNSEL.  EACH SELLER ALSO
RECOGNIZES THAT NO FEDERAL OR STATE AGENCY HAS PASSED UPON THE EQUITY SECURITIES
OR MADE ANY FINDING OR DETERMINATION AS TO THE FAIRNESS OF THE ACCEPTANCE OF THE
EQUITY SECURITIES.  Each Seller acknowledges and understands that there is no
public market for the Equity Securities and that no market for the Equity
Securities is likely to develop.
 
(b)            Each Seller recognizes that his acceptance of the Equity
Securities involves a high degree of risk which may result in the loss of the
total amount of the principal thereof.  Each Seller acknowledges that such
Seller is aware of and has carefully considered all risks incident to the
acquisition of the Equity Securities, including without limitation the risks set
forth in the SEC Filings.  Each Seller has carefully considered and understands
and accepts all such risks.
 
(c)            Each Seller is acquiring the Equity Securities for such Seller’s
own account (as principal) for investment and not with a view to the
distribution or resale thereof, and has not offered or sold any portion of the
Equity Securities and has no present intention of dividing the Equity Securities
with others or of reselling or otherwise disposing of any portion of the Equity
Securities.
 
11

--------------------------------------------------------------------------------


 
(d)    Each Seller has had the opportunity to review the SEC Filings and other
publicly available information concerning Buyer and has determined that such
information is sufficient to make an informed investment decision.  While Buyer
has attempted to provide information that is as accurate as possible, Investor
acknowledges and agrees that Buyer and its representatives cannot and do not
make any assurances, representations or warranties with respect to any such
information, except for the representations expressly set forth herein
concerning information included in the SEC Filings.  All such information,
including without limitation the information included in the SEC Filings, is
qualified in all respects by the risk factors discussed in the SEC
Filings.  Investor acknowledges and understands that none of the information
provided or made available by or on behalf of Buyer constitutes any legal, tax
or investment advice.  Each Seller has sufficient knowledge and experience in
financial and business matters to enable such Seller to evaluate the merits and
risks of an investment in the Equity Securities.  In addition, in reaching the
conclusion that each Seller desires to accept the Equity Securities, such Seller
has carefully evaluated its financial resources and investments, has consulted
with such legal, accounting and other experts as necessary, and acknowledges
that such Seller is able to bear the economic risks of this investment.
 
(e)            Each Seller is an "accredited investor" as such term is defined
in Rule 501 under the Securities Act.  Each Seller will provide to Buyer such
information as may be reasonably requested by Buyer to enable it to satisfy
itself as to accredited status of the each Seller and the knowledge and
experience of each Seller and his ability to bear the economic risk of an
investment in the Equity Securities.
 
(f)             The address and social security number or federal tax
identification number set forth on the Sellers' Signature Page are his true and
correct state (or other jurisdiction) of residence and social security number or
federal tax identification number.  Sellers have no present intention of
becoming a resident of any other state or jurisdiction.  Sellers are not subject
to backup withholding and will provide such forms and documents as may be
required by Buyer to evidence his exemption from backup or other withholding
Taxes and hereby consents to withholding of any applicable Taxes from any
dividends from Buyer.
 
(g)             Sellers acknowledge and understand that certain of the
information that they have received regarding Buyer and its Subsidiaries may be
material, non-public information, and that Sellers will not be able to trade in
the Common Stock while in possession of such information until that information
has been properly disseminated to the public or becomes immaterial to Buyer and
its Subsidiaries.
 
(h)             Sellers acknowledge that they understand the meaning and legal
consequences of the representations, warranties and covenants set forth in this
Section 4.19 and that Buyer has relied and will rely upon such representations,
warranties, covenants and certifications.
 
4.20.    Information Provided.  All representations and warranties made by each
Seller Party and all other oral or written information provided by each Seller
Party to Buyer and by the Company to Ryder Scott is and are true, correct and
complete in all material respects.
 
12

--------------------------------------------------------------------------------


 
ARTICLE 5. — REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Sellers that:
 
5.1.    Organization; Existence; Qualification.  Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.
 
5.2.            Authority Relative to this Agreement.  Buyer has full corporate
power and authority to execute, deliver, and perform this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance by Buyer of this Agreement, and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action of Buyer.  This Agreement has been duly executed and delivered
by Buyer and constitutes, and each other agreement, instrument, or document
executed or to be executed by Buyer in connection with the transactions
contemplated hereby has been, or when executed will be, duly executed and
delivered by Buyer and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of Buyer, enforceable against
Buyer in accordance with their respective terms.
 
5.3.            Noncontravention.  The execution, delivery, and performance by
Buyer of this Agreement and the consummation by it of the transactions
contemplated hereby do not and will not (a) conflict with or result in a
violation of any provision of the organizational documents of Buyer, (b)
conflict with or result in a violation of any provision of, or constitute (with
or without the giving of notice or the passage of time or both) a default under,
or give rise (with or without the giving of notice or the passage of time or
both) to any right of termination, cancellation, or acceleration under, any
bond, debenture, note, mortgage, indenture, lease, contract, agreement, or other
instrument or obligation to which Buyer is a party, or (c) violate any
Applicable Law binding upon Buyer or require a consent, approval, order or
authorization of, or declaration, filing or registration with, any Governmental
Entity.
 
5.4.            Brokers or Finders.  Buyer has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by Buyer under this
Agreement, any liability for brokerage or finders’ fees or commissions or any
similar charges in connection with this Agreement, for which any Seller has or
will have any liability.
 
5.5.            Capitalization.  The capitalization of Buyer as of September 30,
2008 is as set forth in the SEC Filings.  Buyer has not issued any capital stock
since that date, except for shares of Common Stock issued as compensation
pursuant to employment agreements described in the SEC Filings.  The Equity
Securities have been duly authorized, and if and when issued and paid for in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.  The outstanding shares of capital stock of Buyer
have been duly and validly issued and are fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and were
not issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  Except as disclosed in the SEC Filings (including
without limitation under employee benefit plans and employment agreements
referred to in such SEC Filings), there are no outstanding rights (including
without limitation, preemptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any unissued shares of capital
stock or other equity interest in Buyer, or any contracts, commitments,
agreements, understandings or arrangements of any kind to which Buyer is a party
relating thereto.  Buyer owns the equity interest in each of its Subsidiaries
specified in Schedule 5.5, free and clear of any pledge, lien, security
interest, encumbrance or claim, other than as described in Schedule 5.5.  There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Common Stock to which Buyer is a party, except as disclosed
in the SEC Filings and except for voting agreements related to the Stockholder
Approval.
 
13

--------------------------------------------------------------------------------


 
5.6.            Legal Proceedings.  There is no material legal or governmental
Proceedings pending to which Buyer or any of its Subsidiaries is a party or of
which the business or property of Buyer or any of its Subsidiaries is subject.
 
5.7.            No Violations.  Neither Buyer nor any of its Subsidiaries is (a)
in violation of its charter, bylaws or other organizational documents, or (b) to
its knowledge, (i) in violation of any law, administrative regulation, ordinance
or order of any court or Governmental Entity, arbitration panel or authority
applicable to Buyer or any of its Subsidiaries, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect,
or (ii) in default (and there exists no condition which, with the passage of
time or otherwise, would constitute a default) in the performance of any
Material Contracts, which would be reasonably likely to have a Material Adverse
Effect.
 
5.8.            Financial Statements.  The financial statements of Buyer and the
related notes contained in the SEC Filings present fairly, in accordance with
generally accepted accounting principles, the consolidated financial position of
Buyer and its Subsidiaries as of the dates indicated.  Such financial statements
(including the related notes) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified.
 
5.9.            No Material Adverse Change.  Except as disclosed in the SEC
Filings or as provided in this Agreement, since September 30, 2008, there has
not been (i) any change in the business, financial condition or operation of
Buyer which would reasonably be expected to have a Material Adverse Effect, (ii)
any obligation, direct or contingent, that is material to Buyer and its
Subsidiaries considered as one enterprise, incurred by Buyer or its
Subsidiaries, except obligations incurred in the ordinary course of business or
related to this transaction, (iii) any dividend or distribution of any kind
declared, paid or made on the capital stock of Buyer, or (iv) any loss or damage
(whether or not insured) to the physical property of Buyer or any of its
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
 
5.10.          Disclosure.  The information contained in the SEC Filings as of
the date of such information did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
5.11.          Compliance.  The Common Stock is registered pursuant to the
Exchange Act and is listed on the Nasdaq Capital Market of the Nasdaq Stock
Market (the "Nasdaq Stock Market"), and Buyer has taken no action designed to,
or to its knowledge likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act or de-listing the Common Stock from
the Nasdaq Stock Market, nor has Buyer received any notification within the
twelve (12) months preceding the date of this Agreement that the SEC or the
Nasdaq Stock Market is contemplating terminating such registration or listing.
 
14

--------------------------------------------------------------------------------


 
5.12.          Reporting Status.  Buyer has filed all documents that Buyer was
required to file under the Exchange Act during the twelve (12) months preceding
the date of this Agreement.  Copies of such documents have been made available
to each of the Sellers.
 
ARTICLE 6. — COVENANTS OF SELLER PARTIES AND BUYER
 
6.1.    General.  Buyer and each Seller Party will use their reasonable best
efforts to take all action and to do all things necessary in order to consummate
and make effective the transactions contemplated by this Agreement, and each
Seller Party agrees not to take any action which might effect any Interest and
not to vote, consent, act or determine not to act under the Organizational
Documents without the prior written consent of Buyer.  Sellers will operate,
manage and administer the Company in a good and workmanlike manner consistent
with past practices, and cause the Company to carry on the business of the
Company in substantially the same manner as before execution of this Agreement,
including without limitation maintaining all insurance, Permits and Material
Contracts in full force and effect and maintaining the Properties in accordance
with industry standards.  Sellers will, except for emergency action taken in the
face of serious risk to life, property or the environment (a) submit to Buyer,
for prior written approval, all requests for operating or capital expenditures
and all proposed contracts, agreements and actions relating to (i) any
indebtedness to be incurred by the Company or any sale of any of the Properties,
(ii) the Interests, the Company or the Properties which involve individual
commitments of more than $10,000 or which would create any burdens on the
Company, the Interests or the Properties, or (iii) all activities described in
Section 4.8 or outside the ordinary course of business of the Company;
(b) consult with, inform and advise Buyer regarding all material matters
concerning the operation, management and administration of the Company and the
Properties; and (c) obtain Buyer's written approval prior to voting, consenting,
acting or determining not to act under any operating, unit, joint venture,
partnership or similar agreement, including the Organizational Documents.  No
Seller Party will take any action that is designed or intended to have the
effect of discouraging any lessor, licensor, customer, supplier, or other
business associate of the Company from maintaining at least as favorable
business relationships with the Company after the Closing as it maintained with
the Company prior to the Closing.  Each of the Seller Parties will, and will
cause its Affiliates to, refer all customer inquiries relating to the business
of the Company to Buyer, or an Affiliate thereof, from and after the Closing.
 
6.2.            Consents and Approvals.
 
(a)    Following the execution of this Agreement, each Seller Party will use its
reasonable best efforts to obtain as soon as practicable (but in any event prior
to the Closing) all consents necessary for each Seller Party to consummate the
transactions contemplated hereby and to perform its obligations hereunder.  Each
Seller Party will use its reasonable best efforts to satisfy or cause to be
satisfied each of the conditions to the Closing set forth in Article 7.
 
15

--------------------------------------------------------------------------------


 
(b)            Following the execution of this Agreement, Buyer will use
reasonable best efforts to obtain as soon as practicable (but in any event prior
to the Closing) all consents necessary for Buyer to consummate the transactions
contemplated hereby and to perform its other obligations hereunder. Buyer will
use reasonable best efforts to satisfy or cause to be satisfied each of the
conditions to the Closing set forth in Article 7.
 
6.3.            Full Access and Due Diligence.
 
(a)            At all times during the term of this Agreement, the Company will
permit representatives of Buyer to have full access at all reasonable times to
all premises, Properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to the Company to conduct due
diligence reviews (including without limitation to conduct an audit of the
Financial Statements and other financial information), together with the
opportunity to discuss the Company and its business with the Company or its
officers, accountants, employees, consultants, agents and counsel, all as Buyer
deems reasonably necessary or appropriate for a due diligence review of the
Company and its business.  Buyer may make copies of such records, at their
expense, but shall immediately return all such copies so made if this Agreement
is terminated.
 
(b)            Without limiting the foregoing, the Company shall provide to
Buyer promptly on or before execution of this Agreement copies of the Financial
Statements and Material Contracts and other information requested by Buyer for
the purpose of conducting a due diligence review of the Company, the Properties
and the Interests.
 
6.4.            Notice of Developments.  Each Party will give prompt written
notice to the others of any material adverse development causing a breach of any
such Party’s representations and warranties herein.  No disclosure by any Party
pursuant to this Section 6.4 will be deemed to amend or supplement any of the
schedules or to prevent or cure any misrepresentation or breach of warranty.
 
6.5.            Exclusivity.  The Seller Parties will not solicit, initiate, or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of any of the Interests or the Properties (including any
acquisition structured as a merger, consolidation, share exchange or other form
of transaction) during the term of this Agreement.
 
6.6.            Confidentiality.  From and after the Closing Date, each Seller
will treat and hold as confidential all information (the "Confidential
Information") concerning the businesses and affairs of Buyer or the Company,
refrain from using any of the Confidential Information except in connection with
this Agreement, and deliver promptly to Buyer or destroy, at the request and
option of Buyer, all tangible embodiments (and all copies) of the Confidential
Information which are in Seller’s possession. If any Seller is requested or
required (by oral question or request for information or documents in any
action) to disclose any Confidential Information, such Seller will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with this Section 6.6.  If, in the absence
of a protective order or the receipt of a waiver hereunder, any Seller is, on
the written advice of counsel, compelled to disclose any Confidential
Information to any Governmental Entity, arbitrator, or mediator or else stand
liable for contempt, that Seller may disclose the Confidential Information to
the Governmental Entity, arbitrator, or mediator; provided, however, that the
disclosing Seller will use its best efforts to obtain, at the request of Buyer,
an order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as Buyer will
designate.
 
16

--------------------------------------------------------------------------------


 
6.7.            Reservation of Common Stock.  Buyer has and will reserve and
keep reserved for issuance, out of the authorized and unissued shares of the
Common Stock, a number of Conversion Shares sufficient to provide for issuance
upon the conversion of the Series E Preferred Stock and shall keep such shares
free of any legal or contractual preemptive rights.  Buyer will take all steps
necessary to keep the Conversion Shares duly authorized for issuance by all
requisite corporate and other action, and to assure that such Conversion Shares
when issued upon conversion of the Series E Preferred Stock will be validly
issued, fully paid and non-assessable.
 
6.8.            Listing of Common Stock.  Buyer shall use its commercially
reasonable efforts to comply with all requirements of the Nasdaq Stock Market
with respect to the potential future issuance of the Conversion Shares and the
listing thereon on the Nasdaq Stock Market.
 
6.9.            Future Sales of Common Stock.  Each Seller agrees that if Buyer
engages in an underwritten public offering for the sale by Buyer of shares of
Common Stock during the one-year period following the Closing Date and
thereafter so long as the Sellers own more than one percent (1%) of the total
number of shares of Common Stock then outstanding (for this purpose, calculated
as if the Conversion Shares were outstanding), the Sellers will, if so requested
by the managing underwriter for such offering, execute and deliver to such
managing underwriter a "lock-up" letter in a form acceptable to such managing
underwriter.  The obligations of and restrictions on the Sellers under such
"lock-up" letter shall be in effect for a maximum of 180 days as specified by
the managing underwriter.
 
6.10.          Public Announcements.  The Sellers shall not issue any press
release or otherwise make any public statements with respect to the existence of
this Agreement or the transactions contemplated hereby, and Buyer shall issue
such press releases or make such public statements as may be required by
Applicable Law or the rules of the Nasdaq Stock Market.
 
6.11.          Restrictive Legends.  Each certificate evidencing the Equity
Securities shall bear a legend in substantially the following form:
 
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A SECURITIES
PURCHASE AGREEMENT DATED AS OF DECEMBER 22, 2008, COPIES OF WHICH ARE ON FILE AT
THE PRINCIPAL OFFICE OF AMEN PROPERTIES, INC. AND WILL BE FURNISHED TO THE
HOLDER ON REQUEST TO THE SECRETARY OF AMEN PROPERTIES, INC.  SUCH AGREEMENT
PROVIDES, AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON SALE, TRANSFER, OR
OTHER DISPOSITION OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE."
 
17

--------------------------------------------------------------------------------


 
In addition, unless counsel to Buyer shall have advised Buyer that such legend
is no longer needed, each certificate evidencing the Equity Securities shall
bear a legend in substantially the following form:
 
"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW, AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME
ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL
SECURITIES LAWS, OR IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO AMEN
PROPERTIES, INC. SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED."
 
6.12.          Stockholder Approval.
 
(a)            The parties hereto acknowledge and agree that pursuant to rules
of the Nasdaq Stock Market, the conversion rights of the Sellers under the terms
of the Series E Preferred Stock are subject to a cap on the number of shares of
Common Stock issuable upon such exercise equal to five percent (5%) of the
number of shares of Common Stock outstanding on the Closing Date (the "Common
Stock Cap") unless and until the issuance of the Series E Preferred Stock
(including the conversion price thereof) and Conversion Shares is approved by
the stockholders of Buyer under such rules of the Nasdaq Stock Market.  The
Sellers acknowledge and agree (i) to the limitations imposed by the Common Stock
Cap as more fully set forth in the Certificate of Designation, (ii) that without
Stockholder Approval they will not be able to acquire all of the Conversion
Shares, which may adversely effect the value of the Series E Preferred Stock
they are acquiring hereunder, and (iii) that the Series E Preferred Stock will
not be entitled to vote in connection with the Stockholder Approval.
 
(b)            In addition to the Stockholder Approval required under
Section 6.12(a), the parties further acknowledge and agree that the rules of the
Nasdaq Stock Market require the approval of the stockholders of Buyer with
respect to the issuance of shares of Common Stock to any Inside Investors upon
the conversion of any of the Series E. Preferred Stock.  Accordingly, each of
the Inside Investors hereby agrees not to convert or exercise any of the
Series E Preferred Stock acquired by such Inside Investor unless and until such
issuance is approved by the stockholders of Buyer in accordance with the rules
of the Nasdaq Stock Market.  The Inside Investors acknowledge and agree that if
such Stockholder Approval is not obtained, they will not be entitled to acquire
any of the Conversion Shares which may adversely effect the value of the
Series E Preferred Stock they are acquiring hereunder.
 
(c)            The approval of the stockholders of the Company described in this
Section 6.12 shall be referred to herein as the "Stockholder Approval".
 
18

--------------------------------------------------------------------------------


 
(d)            Buyer agrees to solicit the Stockholder Approval in connection
with its next stockholders meeting, but is under no obligation to hold a special
meeting regarding such approval.  Each of the Sellers hereby agrees to vote any
and all securities of the Company owned by such Seller and entitled to vote on
the issue in favor of the Stockholder Approval.
 
6.13.          Expenses.  Each Party shall be responsible for all of its own
expenses, including but not limited to, legal, accounting and other professional
fees and the fees of its financial advisors incurred with respect to this
Agreement and the transactions provided for herein.
 
6.14.          Further Assurances.  After Closing, each of the Parties will
execute, acknowledge and deliver to the other such further instruments, and take
such other action, as may be reasonably requested in order to more effectively
assure to each of the Parties all of the respective properties, rights, titles,
interests, estates and privileges intended to be assigned, delivered or inuring
to the benefit of each of the Parties in consummation of the transactions
contemplated hereby.
 
6.15.          Post-Closing Adjustments.
 
(a)            Within ninety (90) days after the Closing, Buyer shall prepare
and deliver to Sellers, in accordance with this Agreement and generally accepted
accounting principles, a statement (the "Final Settlement Statement") setting
forth each adjustment to the Purchase Price that was not finally determined as
of the Closing. Within one hundred twenty (120) days after the Closing, Sellers
(acting by a Required Consent) shall deliver to Buyer a written notice
containing any changes that Sellers propose be made to the Final Settlement
Statement. The parties shall undertake to agree with respect to the amounts due
pursuant to such proposals within one hundred eighty (180) days after the
Closing. The final agreed Purchase Price paid by Buyer to Sellers after all
adjustments is hereinafter referred to as the "Final Purchase Price." The date
upon which such agreement is reached or upon which the Final Purchase Price is
established shall be herein called the "Final Settlement Date."  If the Final
Purchase Price is more than the Purchase Price paid at Closing, Buyer shall pay
to Sellers in immediately available funds the amount of such difference.  If the
Final Purchase Price is less than the Purchase Price paid at Closing, Sellers
shall pay to Buyer, in immediately available funds, the amount of such
difference.  Such payment by Buyer or Sellers shall be made within five (5) days
of the Final Settlement Date.  If the Parties are unable to resolve any disputed
item within such period, any disputed item shall be submitted to a nationally
recognized independent accounting firm mutually agreeable to the Parties who
shall be instructed to resolve such disputed item within thirty (30) days.  The
resolution of disputes by the accounting firm so selected shall be set forth in
writing and shall be conclusive, binding and non-appealable upon the Parties
with respect to the accounting matters submitted and the Final Settlement
Statement shall become final and binding upon the Parties on the date of such
resolution.  The fees and expenses of such accounting firm shall be paid
one-half by Buyer and one-half by Sellers.
 
19

--------------------------------------------------------------------------------


 
ARTICLE 7. — CONDITIONS TO OBLIGATIONS OF THE PARTIES
 
7.1.    Conditions Precedent to the Obligations of Sellers.  The obligations of
Sellers to consummate the transactions contemplated by this Agreement will be
subject to the fulfillment or waiver by a Required Consent on or prior to the
Closing of each of the following conditions:
 
(a)    Each and every representation of Buyer under this Agreement will be true
and accurate in all material respects as of the date when made and will be
deemed to have been made again at and as of the time of the Closing (except to
the extent it relates to a specified date) and will at and as of such time of
the Closing be true and accurate in all material respects except as to changes
specifically contemplated by this Agreement.
 
(b)            Buyer will have performed and complied in all material respects
with each and every covenant, agreement, and condition required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
 
(c)            No Proceeding will, on the Closing Date, be pending or threatened
before any Governmental Entity seeking to restrain, prohibit, or obtain Damages
in connection with the consummation of the transactions contemplated by this
Agreement.
 
(d)            All consents and approvals necessary to permit the consummation
of the transactions contemplated by this Agreement will have been obtained, and,
with respect to any applicable consents of Governmental Entities, no stay or
appeal will have been entered and be pending.
 
(e)            The Certificate of Designation in substantially the form of
Exhibit "A" shall have been duly adopted by all requisite corporate action and
filed with the Secretary of State of the State of Delaware on or before the
Closing Date, and shall not have been amended or modified.
 
7.2.    Conditions Precedent to the Obligations of Buyer.  The obligations of
Buyer to consummate the transactions contemplated by this Agreement will be
subject to the fulfillment or waiver on or prior to the Closing of each of the
following conditions:
 
(a)            Each and every representation of each Seller Party under this
Agreement will be true and accurate in all material respects as of the date when
made and will be deemed to have been made again at and as of the time of the
Closing (except to the extent it relates to a specified date) and will at and as
of such time of the Closing be true and accurate in all material respects except
as to changes specifically contemplated by this Agreement.
 
(b)            Seller Parties will have performed and complied in all material
respects with each and every covenant, agreement and condition required by this
Agreement to be performed or complied with by Seller Parties prior to or at the
Closing.
 
(c)            No Proceeding will, on the Closing Date, be pending or threatened
before any Governmental Entity seeking to restrain, prohibit, or obtain Damages
in connection with the consummation of the transactions contemplated by this
Agreement.
 
20

--------------------------------------------------------------------------------


 
(d)            Buyer shall be fully satisfied with all matters reviewed in
connection with their due diligence in accordance with Section 6.3.
 
(e)            All consents and approvals necessary to permit the consummation
of the transactions contemplated by this Agreement will have been obtained, and,
with respect to any applicable consents of Governmental Entities, no stay or
appeal will have been entered and be pending.
 
ARTICLE 8. — TERMINATION
 
8.1.    Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to Closing:
 
(a)            by mutual written consent of a Required Consent of Sellers and
Buyer;
 
(b)            by either Sellers (upon approval of a Required Consent) or Buyer
if any Governmental Entity shall have issued any injunction or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby and such injunction or
other action shall have become final and nonappealable;
 
(c)            by either of Sellers (upon approval of a Required Consent) or
Buyer if the Closing shall not have occurred by January 31, 2009, provided,
however, that the right to terminate this Agreement under this Section 8.1(c)
shall not be available to any party whose breach of any representation or
warranty or failure to fulfill any covenant or agreement under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
before such date;
 
(d)            by Buyer if (i) Sellers shall have failed to comply in any
material respect with any of the covenants or agreements contained in this
Agreement to be complied with or performed by Sellers at or prior to such date
of termination; (ii) any representation or warranty of Sellers contained in this
Agreement shall not be true in all material respects when made or at the time of
termination as if made on such date of termination (except to the extent it
relates to a particular date); or (iii) any condition set forth in Section 7.2
is not satisfied or waived at or prior to Closing; or
 
(e)            by Sellers (upon approval of a Required Consent) if (i) Buyer
shall have failed to comply in any material respect with any of the covenants or
agreements contained in this Agreement to be complied with or performed by Buyer
at or prior to such date of termination; (ii) any representation or warranty of
Buyer contained in this Agreement shall not be true in all material respects
when made or on or at the time of termination as if made on such date of
termination (except to the extent it relates to a particular date); or (iii) any
condition set forth in Section 7.1 is not satisfied or waived at or prior to
Closing.
 
8.2.    Effect of Termination.  If this Agreement is terminated pursuant to this
Article 8 this Agreement will forthwith become null and void and have no effect
without any liability on the part of any Party or their respective Affiliates,
except for the provisions of this Section 8.2 and such other portions of this
Agreement as are necessary to the enforcement and construction of Section
8.2.  Nothing in this Agreement will, however, relieve any Party of any
liability for breach of this Agreement occurring prior to such termination or
for breach of any provision of this Agreement that specifically survives
termination hereunder.  Buyer will have all remedies provided herein and all
remedies at law or in equity in the event of a breach of this Agreement by any
Seller Party.  The prevailing party in any legal Proceeding brought under or to
enforce the provisions of this Agreement will be additionally entitled to
recover court costs and reasonable attorneys’ fees from the non-prevailing
party.
 
21

--------------------------------------------------------------------------------


 
ARTICLE 9. – SURVIVAL AND INDEMNIFICATION
 
9.1.    Survival.  The representations and warranties contained in Article 4 and
Article 5 of this Agreement, and the covenants and other agreements made under
this Agreement, including, without limitation, covenants in respect of
indemnification, will survive the Closing without limitation and will remain
fully enforceable in accordance with their terms.

 
9.2.    Indemnification by Buyer. Buyer will protect, defend, indemnify and hold
harmless Sellers and their respective partners, members, managers, stockholders,
officers, directors, employees, Affiliates, agents, representatives, successors
and assigns (the "Seller Indemnified Parties"), from and against any and all
Damages sustained by any of the Seller Indemnified Parties as a result of any
breach of any representation, covenant, or agreement of Buyer contained in this
Agreement or in any of the certificates, instruments, or documents delivered by
Buyer pursuant hereto.
 
9.3.            Indemnification by Sellers.  Sellers, jointly and severally,
will protect, defend, indemnify and hold harmless Buyer and its stockholders,
officers, directors, employees, Affiliates, agents, representatives, successors
and assigns (the "Buyer Indemnified Parties"), from and against any and all
Damages sustained by any of the Buyer Indemnified Parties as a result of any
breach of any representation, covenant, or agreement of any Seller Party
contained in this Agreement, or in any of the certificates, instruments, or
documents delivered by any Seller Party pursuant hereto or as a result of events
with respect to the Company or any Interests which occurred prior to the Closing
Date.
 
ARTICLE 10. — MISCELLANEOUS
 
10.1.          Notices.  Except as otherwise expressly provided herein, all
communications required or permitted under this Agreement will be in writing and
any communication or delivery hereunder will be deemed to have been duly given
and received when actually delivered to the address of the Parties to be
notified as set forth below and addressed as follows:
 
22

--------------------------------------------------------------------------------


 
If to Seller Parties, as follows:
 
SFF Production, LLC
400 Pine Street, Suite 1010
Abilene, Texas 79601
Attn:  Dan McFarland
Phone:  325-677-6177
Fax:  325-677-6176


If to Buyer:


Amen Properties, Inc.
300 North Coit Road, Suite 1150
Richardson, Texas 75080
Attn:  Mr. Kris Oliver
Phone:  972-664-1610
Fax:  972-664-1632
 
Provided, however, that any notice required under this Agreement will be
effective if given verbally within the time provided, so long as such verbal
notice is followed by written notice thereof in the manner provided herein
within 24 hours following the end of such time period.  Any Party may, by
written notice so delivered to the other, change the address to which delivery
will thereafter be made.
 
10.2.    Waiver.  Any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived only by a written instrument
executed by the Party waiving compliance.  Except as otherwise expressly
provided in this Agreement, the failure of any Party at any time or times to
require performance of any provision hereof will in no manner affect such
Party’s right to enforce the same.  No waiver by any Party of any condition, or
of the breach of any term, provision, covenant, representation or warranty
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances, will be deemed to be or construed as a further or continuing waiver
of any such condition or breach or a waiver of any other condition or of the
breach of any other term, provision, covenant, representation or warranty.
 
10.3.            Binding Effect; Assignment.  All of the terms, provisions,
covenants, obligations, indemnities, representations, warranties and conditions
of this Agreement will be enforceable by the Parties and their respective
successors and assigns.  The rights of each Party under this Agreement are
personal to that Party and may not be assigned or transferred to any other
party, firm, corporation or other entity, without the prior, express and written
consent of the other Parties, except that Buyer will have the right to assign
any of its rights and obligations hereunder to one or more Affiliates of Buyer
without such consent.  Any attempt to assign this Agreement in violation of the
foregoing will be absolutely void.  The non-assigning Party may condition its
consent to assign this Agreement on the assigning Party providing appropriate
guarantee of its assignee’s performance.
 
10.4.            Taxes.  Upon Closing, Sellers will be responsible for and will
pay all Taxes attributable to or arising from the ownership of the Interests on
or prior to the Effective Date, and Buyer will be responsible for and will pay
all Taxes attributable to or arising from the ownership or operation of the
Interests after the Effective Date.  Any Party which pays such Taxes for the
other Party will be entitled to prompt reimbursement upon evidence of such
payment.  Each Party will be responsible for its own federal income Taxes, if
any, as may result from this transaction.
 
23

--------------------------------------------------------------------------------


 
10.5.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS,
EXCEPT TO THE EXTENT GOVERNED BY THE DELAWARE GENERAL CORPORATION LAW AS IT
APPLIES TO BUYER AND THE EQUITY SECURITIES.
 
10.6.            Entire Agreement and Amendment.  This Agreement embodies the
entire agreement between the Parties related to the subject matter hereof and
replaces and supersedes all prior agreements, arrangements and understandings
related to the subject matter hereof, whether written or oral.    No other
statement, or promise made by any Party, or to any employee, officer or agent of
any Party, which is not contained in this Agreement or in a written agreement
signed by the Parties will be binding or valid.  This Agreement may be
supplemented, altered, amended, modified or revoked by writing only, signed by
Buyer and Sellers representing a Required Consent.  The headings herein are for
convenience only and will have no significance in the interpretation
hereof.  The Parties stipulate and agree that this Agreement will be deemed and
considered for all purposes, as prepared through the joint efforts of the
Parties, and will not be construed against one party or the other as a result of
the preparation, submittal or other event of negotiation, drafting or execution
thereof.  It is understood and agreed that there will be no third-party
beneficiary of this Agreement, and that the provisions hereof do not impart
enforceable rights in anyone who is not a party or a successor or assignee of a
party hereto.
 
10.7.    Exhibits.  All Exhibits and Schedules attached to this Agreement, and
the terms of those Exhibits and Schedules which are referred to in this
Agreement, are made a part hereof and incorporated herein by reference.
 
10.8.            Delivery of Files After Closing.  Any files and records
relating to the Company or the Properties will be provided by Seller Parties to
Buyer as soon as reasonably possible after the Closing Date at a location to be
specified by Buyer.
 
10.9.            Counterparts.  This Agreement may be executed in any number of
counterparts, and each and every counterpart will be deemed for all purposes one
agreement.  Faxed signatures shall be deemed effective and binding for all
purposes.
 
10.10.          Consent to Transfers of Interests.  The Seller Parties consent
to, and waive any and all rights to acquire, notices or other restrictions on
transfer relating to, the transfer of interests in the Company by other members
of the Company to Buyer, whether set forth in the Organizational Documents or
otherwise.
 
10.11.          Specific Performance.  The Parties hereby acknowledge and agree
that the failure of any party to this Agreement to perform its obligations
hereunder in accordance with their specific terms or to otherwise comply with
such obligations, including its failure to take all actions as are necessary on
its part of the consummation of the transaction contemplated hereby, will cause
irreparable injury to the other Parties to this Agreement for which Damages,
even if available, will not be an adequate remedy.  Accordingly, each of the
Parties hereto hereby consents to the issuance of injunctive relief by any court
of competent jurisdiction to compel performance of any Party's obligations,
including an injunction to prevent breaches, and to the granting by any such
court of the remedy of specific performance of the terms and conditions hereof.
 
24

--------------------------------------------------------------------------------


 
10.12.          Actions by Sellers.  Any action or decision to be taken or made
by Sellers in this Agreement shall be taken or made upon the approval of a
Required Consent, and upon such approval such action or decision shall be
binding upon all of the Sellers.
 
10.13.          Joinder by the Company.  The Company is executing this Agreement
for the purpose of confirming and agreeing to the representations, warranties
and covenants of Sellers relating to the Company.
 
[Remainder of this Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
25

--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement


 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
BUYER:


AMEN PROPERTIES, INC.




By:                                                                           
Name:___________________________________
Title:____________________________________




ACKNOWLEDGED AND AGREED:


SFF PRODUCTION, LLC




By:                                                      
Name:                                                               
Title:                                                               






[Additional Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement

 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:


UNIVERSAL GUARANTY LIFE INS. CO.




By:                                                                           
Name:___________________________________
Title:____________________________________




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor
 
Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     

 

--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:


AMERICAN CAPITOL INSURANCE




By:                                                                           
Name:___________________________________
Title:____________________________________




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor


Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     

 

--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:


SOFTVEST, L.P.




By:                                                                           
Name:___________________________________
Title:____________________________________




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor
 
Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     




--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement
 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:


CORNERSTONE MINERALS CORPORATION




By:                                                                           
Name:___________________________________
Title:____________________________________




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor


Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:





--------------------------------------------------------------------------------

JON MORGAN




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor


Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     


--------------------------------------------------------------------------------


Signature Page to Securities Purchase Agreement


 
IN WITNESS WHEREOF, the Parties have executed this Agreement, or caused this
Agreement to be executed by their duly authorized representatives, all as of the
day and year first above written.
 
SELLER:





--------------------------------------------------------------------------------

JOHN NORWOOD




_____  Check here if Seller is a stockholder of Buyer on the date hereof.


_____  Check here if Seller is an Inside Investor


Seller's Social Security
or Tax Identification Number:________________

 
Seller's Address:
_____________________________
(Number and Street)
 
__________________
(City)
 
___________
(State)
 
__________
(Zip Code)
 
_____________________
Seller's Fax Number
     





--------------------------------------------------------------------------------


 
Schedule 2.1
to
Securities Purchase Agreement
dated as of December 22, 2008
by and among
Amen Properties, Inc.
and the Sellers named therein
 
LIST OF SELLERS AND ALLOCATION OF PURCHASE PRICE
 


 
Name
 
Interest
Percentage Allocated
Purchase Price
     
Universal Guaranty Life Ins. Co.
17.8%
39.04%
     
American Capitol Insurance
4.2%
9.21%
     
Softvest, L.P.
7.9%
17.33%
     
Cornerstone Minerals Corporation
5.7%
12.50%
     
Jon Morgan
5.0%
10.96%
     
John Norwood
5.0%
10.96%
     
Total
45.6%
     100%

 
 

--------------------------------------------------------------------------------


 
Schedule 4.1
to
Securities Purchase Agreement
dated as of December 22, 2008
by and among
Amen Properties, Inc.
and the Sellers named therein
 
ORGANIZATIONAL DOCUMENTS


1.
Certificate of Formation of SFF Production, LLC filed with the Delaware
Secretary of State on December 4, 2007.



2.
Operating Agreement of SFF Production, LLC dated as of December 4, 2007.

 

 

--------------------------------------------------------------------------------




 Schedule 5.5
to
Securities Purchase Agreement
dated as of December 22, 2008
by and among
Amen Properties, Inc.
and the Sellers named therein




SUBSIDIARIES OF BUYER


NEMA Properties, LLC is a wholly-owned subsidiary of Amen Properties, Inc.  NEMA
is organized under the laws of the State of Nevada.


Amen Minerals, LLC is wholly owned by Amen Properties, Inc., as the sole general
partner, and is organized under the laws of the State of Delaware.


Amen Delaware, LLC is wholly owned by Amen Properties, Inc., as the sole general
partner, and is organized under the laws of the State of Delaware.


W Power and Light, LP is owned 99% by NEMA Properties, LLC as the sole limited
partner and 1% by Amen Properties, Inc., as the sole general partner, and is
organized under the laws of the State of Delaware.


Priority Power Management, LLC is wholly owned  by Amen Properties, Inc. as the
sole general partner, and is organized under the laws of the State of Texas.


SFF Royalty, LLC is owned 33.3% by Amen Properties, Inc., and is organized under
the laws of the State of Delaware.


SFF Production, LLC is owned 33.3% by Amen Properties, Inc., and is organized
under the laws of the State of Delaware.





--------------------------------------------------------------------------------




Exhibit "A"
to
Securities Purchase Agreement
dated as of December 22, 2008
by and among
Amen Properties, Inc.
and the Sellers named therein

 
CERTIFICATE OF DESIGNATION OF SERIES
AND DETERMINATION OF RIGHTS AND PREFERENCES
OF


SERIES E CONVERTIBLE PREFERRED STOCK


OF


AMEN PROPERTIES, INC.


AMEN PROPERTIES, INC., a Delaware corporation (the "Company"), acting pursuant
to Section 151 of the General Corporation Law of Delaware, does hereby submit
the following Certificate of Designation of Series and Determination of Rights
and Preferences of its Series E Convertible Preferred Stock (this
"Certificate").


FIRST:  The name of the Company is Amen Properties, Inc.


SECOND: By unanimous consent of the Board of Directors (the "Board") of the
Company dated December 1, 2008, the following resolutions were duly adopted:


WHEREAS the Certificate of Incorporation of the Company (the "Certificate of
Incorporation") authorizes 5,000,000 shares of preferred stock, par value $.001
per share ("Preferred Stock"), issuable from time to time in one or more series;


WHEREAS, the Company has previously designated four series of Preferred Stock,
the Series A Preferred Stock, par value $.001 per share (the "Series A
Preferred"), the Series B Preferred Stock, par value $.001 per share (the
"Series B Preferred"), the Series C Preferred Stock, par value $.001 per share
(the "Series C Preferred"), and the Series D Preferred Stock, par value $.001
per share (the "Series D Preferred");


WHEREAS, all shares of Series A Preferred, Series B Preferred or Series C
Preferred have been issued, converted, retired and cancelled and cannot be
reissued;


WHEREAS, rights and preferences of the Series D Preferred are set forth in the
Certificate of Designation of Series and Determination of Rights and
Preferences, as amended, for the Series D Preferred (the "Series D
Designations");
 
A-1

--------------------------------------------------------------------------------




WHEREAS the Board of the Company is authorized, subject to limitations
prescribed by law and by the provisions of paragraph four (4) of the Company's
Certificate of Incorporation, to establish and fix the number of shares to be
included in any series of Preferred Stock and the designation, rights,
preferences, powers, restrictions and limitations of the shares of such series;
and


WHEREAS it is the desire of the Board to establish and fix the number of shares
to be included in a new series of Preferred Stock and the designation, rights,
preferences and limitations of the shares of such new series.


NOW, THEREFORE, BE IT RESOLVED that pursuant to paragraph four of the Company's
Certificate of Incorporation, there is hereby established a new series of
Preferred Stock, and that the Board does hereby fix and determine the
designation, rights, preferences, powers, restrictions and limitations set forth
as follows:


SECTION 1.  DESIGNATION; RANK.


This series of cumulative convertible Preferred Stock shall be designated and
known as the "Series C Preferred Stock." The number of shares constituting the
Series E Preferred Stock shall be 815,000 shares. The Series E Preferred Stock
shall, with respect to rights upon liquidation, dissolution or winding up,
whether voluntary or involuntary, rank equal to the Series D Preferred Stock,
and prior to the common stock of the Company, par value $.01 per share (the
"Common Stock").


SECTION 2.  DIVIDENDS.


The holders of outstanding shares of Series E Preferred Stock shall be entitled
to receive a dividend of 10.0% per annum payable at the end of each calendar
quarter, at the election of the Board, out of funds legally available for such
purpose, in preference and priority to any payment of any dividend on the Common
Stock.  Such dividends shall be payable only when, as and if declared by the
Board, and such dividends shall accrue and be cumulative.


SECTION 3.  LIQUIDATION PREFERENCE.


(a)           Upon any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, but before any distribution or payment shall
be made to the holders of any Common Stock, and in equal preference to the
holders of the Series D Preferred, the holders of Series E Preferred Stock shall
be entitled to be paid out of the remaining assets of the Company legally
available for distribution with respect to each share of Series E Preferred
Stock an amount equal to the sum of (i) $10.00 per share, as adjusted for any
stock dividends, combinations or splits with respect to such shares (the
"Original Series E Issue Price") plus (ii) any declared but unpaid dividends
thereon (such sum, the "Series E Liquidation Value"). If upon any such
liquidation, dissolution or winding up of the Company the remaining assets of
the Company available for distribution to its stockholders shall be insufficient
to pay the holders of shares of Series D Preferred and Series E Preferred Stock
the full liquidation amount to which each is entitled under the Series D
Designations and this Certificate, as the case may be, then the holders of
shares of Series D Preferred and Series E Preferred Stock shall share ratably in
any distribution of the remaining assets of the Company in proportion to the
respective amounts which would otherwise be payable in respect of the shares of
such Preferred Stock held by them upon such distribution if all amounts payable
on or with respect to such shares were paid in full.
 
A-2

--------------------------------------------------------------------------------




(b)           After payment in full of the liquidation amounts to which all
outstanding shares of Series D Preferred and Series E Preferred Stock are
entitled, then the remaining assets of the Company legally available for
distribution, if any, shall be distributed to the holders of Common Stock.


(c)           The following events shall be considered a liquidation for
purposes of Section 3(a) above and Section 6 (a) below unless the holders of at
least a majority of the voting power of all then outstanding shares of each of
the Series D Preferred and the Series E Preferred Stock, vote otherwise:


(i)           any merger, consolidation or other business combination of the
Company in which the stockholders of the Company immediately prior to such
transaction will, immediately after such transaction (by virtue of securities
issued in the transaction or otherwise), beneficially own (as determined
pursuant to rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") capital stock representing less than fifty percent (50%) of
the voting power of the surviving entity's voting stock immediately after such
transaction; or


(ii)           a sale of all or substantially all of the assets of the Company
to any other entity, where the Company's stockholders immediately prior to such
sale will, immediately after such sale (by virtue of securities issued as
consideration for the Company's sale or otherwise), beneficially own (as
determined pursuant to Rule 13d-3 under the Exchange Act) capital stock
representing less than fifty percent (50%) of the voting power of the acquiring
entity's voting stock.


(d)           In either of the events in Section 3(c) above, if the
consideration received by the Company is other than cash, its value will be
deemed its fair market value as determined in good faith by the Board. Any
securities shall be valued as follows:


(i)           Securities not subject to investment letter or other similar
restrictions on free marketability covered by (ii) below:


(A)           If traded on a securities exchange or through the Nasdaq National
Market, the value shall be deemed to be the average of the closing prices of the
securities on such quotation system over the thirty (30) day period ending three
(3) days prior to the closing;


(B)           If actively traded over-the-counter, the value shall be deemed to
be the average of the closing bid or sale prices (whichever is applicable) over
the thirty (30) day period ending three (3) days prior to the closing; and
 
A-3

--------------------------------------------------------------------------------




(C)           If there is no active public market, the value shall be the fair
market value thereof, as mutually determined by the Board and the holders of at
least a majority of the voting power of all then outstanding shares of Series D
Preferred and Series E Preferred Stock.


(ii)           The method of valuation of securities subject to investment
letter or other restrictions on free marketability (other than restrictions
arising solely by virtue of a stockholder's status as an affiliate or former
affiliate) shall be to make an appropriate discount from the market value
determined as above in (i) (A), (B) or (C) to reflect the approximate fair
market value thereof, as mutually determined by the Board and the holders of at
least a majority of the voting power of all then outstanding shares of each of
the Series D Preferred and Series E Preferred Stock.


SECTION 4.  VOTING RIGHTS.


(a)           Each holder of outstanding shares of Series E Preferred Stock
shall be entitled to the number of votes equal to the number of whole shares of
Common Stock into which all of the shares of Series E Preferred Stock held by
such holder would be convertible (subject to the Conversion Cap described in
Section 6(1) hereof and as adjusted from time to time pursuant to Sections 6(e),
(f), (g) and (h) hereof) at each meeting of stockholders of the Company (and
written actions of stockholders in lieu of meetings) with respect to any and all
matters presented to the stockholders of the Company for their action or
consideration.  Except as provided by law, by the express provisions hereof, or
by the provisions establishing any other series of Preferred Stock, holders of
Series E Preferred Stock and of any outstanding other series of Preferred Stock
shall vote together with the holders of Common Stock as a single class.


(b)           Notwithstanding the foregoing, the Series E Preferred Stock will
not be entitled (i) to vote with respect to any approval or ratification by the
stockholders of the Company of the designation, issuance and sale of the Series
E Preferred Stock by the Company in accordance with the rules of the Nasdaq
Stock Market, and (ii) to the number of votes equal to the number of shares of
Common Stock into which the Series E Preferred Stock is convertible that are in
excess of the Conversion Cap unless and until Stockholder Approval is obtained
(as such capitalized terms are defined in Section 6 hereof).


SECTION 5.  COVENANTS.


In addition to any other rights provided by law, the Corporation shall not,
without first obtaining the affirmative vote or written consent of the holders
of at least fifty percent (50%) of the outstanding shares of each of the Series
D Preferred and Series E Preferred Stock, (i) authorize or create (by
reclassification or otherwise) any new class or series of shares of capital
stock with rights senior or equal to the Series D Preferred or Series E
Preferred Stock; (ii) amend or waive any provision of this Corporation's
Certificate of Incorporation or Bylaws in any manner that adversely affects the
preferences, privileges or rights of the Series D Preferred or Series E
Preferred Stock; (iii) redeem or repurchase Common Stock or any other junior
equity security, except for shares repurchased upon the termination of an
employee, officer, director or consultant pursuant to a restricted stock
purchase agreement; (iv) pay or declare any dividend on the Common Stock or any
other junior equity security other than a dividend payable in shares of Common
Stock; or (v) liquidate or wind up the Corporation.
 
A-4

--------------------------------------------------------------------------------




SECTION 6.  CONVERSION RIGHTS.


The holders of the Series E Preferred Stock shall have conversion rights as
follows (the "Conversion Rights"):


(a)           Right to Convert.  Each share of Series E Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time, into such number of fully paid and nonassessable shares of Common Stock as
is determined by dividing the Original Series E Issue Price by the Conversion
Price (as defined below) in effect at the time of conversion.  Subject to the
Conversion Cap provided under Section 6(l) and other limitations set forth
herein, the Series E Preferred Stock is convertible into an aggregate of
1,358,333 shares of Common Stock.  The Conversion Price (the "Conversion Price")
is $6.00 per share of Common Stock. The Conversion Price is the price at which
shares of Common Stock shall be deliverable upon conversion of Series E
Preferred Stock, without the payment of additional consideration by the holder
thereof. Such initial Conversion Price and the rate at which shares of Series E
Preferred Stock may be converted into shares of Common Stock, shall be subject
to adjustment as provided below.


(b)           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon conversion of the Series E Preferred Stock. In lieu of fractional
shares, the Company shall round such fraction to the nearest whole number.


(c)           Mechanics of Conversion.


(i)           In order to convert shares of Series E Preferred Stock into shares
of Common Stock, the holder shall surrender the certificate or certificates for
such shares of Series E Preferred Stock at the office of the transfer agent (or
at the principal office of the Company if the Company serves as its own transfer
agent), together with written notice that such holder elects to convert all or
any number of the shares represented by such certificate or certificates. Such
notice shall state the number of shares of Series E Preferred Stock which the
holder seeks to convert.  The number of shares of Common Stock into which each
share of Series E Preferred Stock is convertible is subject to and limited by
the Conversion Cap provided in Section 6(l).  If required by the Company,
certificates surrendered for conversion shall be endorsed or accompanied by a
written instrument or instruments of transfer, in form satisfactory to the
Company, duly executed by the registered holder or his or its attorney duly
authorized in writing. The date of receipt of such certificates and notice by
the transfer agent or the Company shall be the conversion date ("Conversion
Date"). As soon as practicable after the Conversion Date, the Company shall
promptly issue and deliver at such office to such holder a certificate or
certificates for the number of shares of Common Stock to which such holder is
entitled. Such conversion shall be deemed to have been made at the close of
business on the date of such surrender of the certificate representing the
shares of Series E Preferred Stock to be converted, and the person entitled to
receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder of such shares of Common Stock on
such date.
 
A-5

--------------------------------------------------------------------------------




(ii)           The Company shall at all times during which the Series E
Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued Common Stock, for the purpose of effecting the
conversion of the Series E Preferred Stock, such number of its duly authorized
shares of Common Stock as shall from time to time be sufficient to effect the
conversion of all outstanding Series E Preferred Stock. Before taking any action
which would cause an adjustment reducing the Conversion Price below the then par
value of the shares of Common Stock issuable upon conversion of the Series E
Preferred Stock, the Company will take any corporate action which may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock at such
adjusted Conversion Price.


 (iii)           All shares of Series E Preferred Stock which shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares, including the rights, if
any, to receive dividends, notices and to vote, shall immediately cease and
terminate on the Conversion Date, except only the right of the holders thereof
to receive shares of Common Stock in exchange therefor, and if applicable, cash
for any fractional shares of Common Stock.  Any shares of Series E Preferred
Stock so converted shall be retired and cancelled and shall not be reissued, and
the Company may from time to time take such appropriate action as may be
necessary to reduce the number of shares of authorized Series E Preferred Stock
accordingly.


(d)           Adjustments to Conversion Price for Diluting Issues.


(i)           Special Definitions.  For purposes of this Subsection 6(d), the
following definitions shall apply:


(A)           "Option" shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities, excluding
rights or options granted to employees, vendors, officers, directors and
executives of, and consultants or shareholders to, the Company in an amount not
exceeding the number of Reserved Employee Shares.


(B)           "Original Issue Date" shall mean the date on which the first share
of Series E Preferred Stock is first issued.


(C)           "Convertible Securities" shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock.


(D)           "Additional Shares of Common Stock" shall mean all shares of
Common Stock issued (or, pursuant to Subsection 6(d)(iii) below, deemed to be
issued) by the Company after the Original Issue Date, other than Reserved
Employee Shares and other than shares of Common Stock issued or issuable:
 
A-6

--------------------------------------------------------------------------------




(1)           by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock;


(2)           upon the exercise of Options as set forth in Subsection
6(d)(i)(A); or


(3)           upon conversion of shares of Series E Preferred Stock.


(E)           "Reserved Employee Shares" shall mean shares of Common Stock
issued to employees, officers, directors, shareholders and executives of, and
consultants or vendors to, the Company upon the exercise of options granted
under the Company's employee stock option plans, which plans have been approved
by the Company's stockholders, or as payment of compensation.


(F)           "Rights to Acquire Common Stock" (or "Rights") shall mean all
rights issued by the Company to acquire Common Stock whether by exercise of a
warrant, option or similar call, or conversion of any existing instruments, in
either case for consideration fixed, in amount or by formula, as of the date of
issuance.


(ii)           No Adjustment of Conversion Price.  No adjustment in the number
of shares of Common Stock into which the Series E Preferred Stock is convertible
shall be made, by adjustment in the applicable Conversion Price thereof,
(A) unless the consideration per share (determined pursuant to Subsection
6(d)(v) below) for an Additional Share of Common Stock issued or deemed to be
issued by the Company is less than the Conversion Price in effect on the date
of, and immediately prior to, the issue of such Additional Shares, or (B) if,
prior to such issuance, the Company receives written notice from the holders of
at least a majority of the voting power of all then outstanding shares of Series
E Preferred Stock, agreeing that no such adjustment shall be made as the result
of the issuance of Additional Shares of Common Stock.


(iii)           Issue of Securities Deemed Issue of Additional Shares of Common
Stock.  If the Company at any time or from time to time after the Original Issue
Date shall issue any Options or Convertible Securities or Rights to Acquire
Common Stock, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options, Rights or, in the case of Convertible Securities, the
conversion or exchange of such Convertible Securities, shall be deemed to be
Additional Shares of Common Stock issued as of the time of such issue; provided,
however, that Additional Shares of Common Stock shall not be deemed to have been
issued unless the consideration per share (determined pursuant to Subsection
6(d)(v) hereof) of such Additional Shares of Common Stock would be less than the
Conversion Price in effect on the date of and immediately prior to such issue,
or such record date, as the case may be, and provided, further, that in any such
case:
 
A-7

--------------------------------------------------------------------------------




(A)           No further adjustment in the Conversion Price shall be made upon
the subsequent issue of shares of Common Stock upon the exercise of such
Options, Rights or conversion or exchange of such Convertible Securities;


(B)           Upon the expiration or termination of any unexercised Option,
Right or Convertible Security, the Conversion Price shall be adjusted
immediately to reflect the Conversion Price which would have been in effect had
such Option, Right or Convertible Security (to the extent outstanding
immediately prior to such expiration or termination) never been issued; and


(C)           In the event of any change in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any Option, Right or
Convertible Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Conversion Price then in effect shall
forthwith be readjusted to such Conversion Price as would have been obtained had
the Conversion Price adjustment that was originally made upon the issuance of
such Option, Right or Convertible Security which were not exercised or converted
prior to such change been made upon the basis of such change, but no further
adjustment shall be made for the actual issuance of Common Stock upon the
exercise or conversion of any such Option, Right or Convertible Security.


(iv)           Adjustment of Conversion Price upon Issuance of Additional Shares
of Common Stock.  If the Company shall at any time after the Original Issue Date
issue Additional Shares of Common Stock (including Additional Shares of Common
Stock deemed to be issued pursuant to Subsection 6(d)(iii), but excluding shares
issued as a dividend or distribution as provided in Subsection 6(f) or upon a
stock split or combination as provided in Subsection 6(e)), without
consideration, or for a consideration per share less than the Conversion Price
in effect on the date of and immediately prior to such issue, or without the
requisite number of notices contemplated by Subsection 6(d)(ii) hereof, then and
in such event, the Conversion Price shall be reduced by a full ratchet
anti-dilution adjustment to such lesser price (calculated to the nearest cent),
but in no case will convert at a price below $4.42 per share, concurrently with
such issuance at a price less than the original Conversion
Price.  Notwithstanding the foregoing, the applicable Conversion Price shall not
be reduced if the amount of such reduction would be an amount less than $.20,
but any such amount shall be carried forward and reduction with respect thereto
made at the time of and together with any subsequent reduction which, together
with such amount and any other amount or amounts so carried forward, shall
aggregate $.20 or more.


(v)           Determination of Consideration.  For purposes of this Subsection
6(d), the consideration received by the Company for the issue of any Additional
Shares of Common Stock shall be computed as follows:


(A)           Cash and Property. Such consideration shall:
 
A-8

--------------------------------------------------------------------------------




(1)           insofar as it consists of cash, be computed at the aggregate of
cash received by the Company, excluding amounts paid or payable for accrued
interest or accrued dividends;


(2)           insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith by the Board; and


(3)           in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (1) and (2) above, as determined in good faith by the
Board.


(B)           Options, Rights and Convertible Securities. The consideration per
share received by the Company for Additional Shares of Common Stock deemed to
have been issued pursuant to Subsection 6(d)(iii), relating to Options, Rights
and Convertible Securities, shall be determined by dividing


(1)           the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options, Rights or Convertible Securities,
plus the minimum aggregate amount of additional consideration (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such consideration) payable to the
Company upon the exercise of such Options, Rights or the conversion or exchange
of such Convertible Securities, by


(2)           the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options, Rights or the conversion or exchange of such Convertible Securities.


(e)           Adjustment for Stock Splits and Combinations.  If the Company
shall at any time or from time to time after the Original Issue Date effect a
subdivision of the outstanding Common Stock, the Conversion Price then in effect
immediately before that subdivision shall be proportionately decreased. If the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Conversion Price then in
effect immediately before the combination shall be proportionately increased.
Any adjustment under this paragraph shall become effective at the close of
business on the date the subdivision or combination becomes effective.


(f)           Adjustment for Certain Dividends and Distributions.  In the event
the Company at any time or from time to time after the Original Issue Date shall
make or issue a dividend or other distribution payable in shares of Common
Stock, then and in each such event the Conversion Price shall be decreased as of
the time of such issuance, by multiplying the Conversion Price by a fraction,
the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance, and the
denominator of which shall be the total number of shares of Common Stock issued
and outstanding immediately prior to the time of such issuance plus the number
of shares of Common Stock issuable in payment of such dividend or distribution.
 
A-9

--------------------------------------------------------------------------------




(g)           Adjustments for Other Dividends and Distributions.  In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, a dividend or other distribution payable in securities of
the Company other than shares of Common Stock, then and in each such event
provision shall be made so that the holders of shares of the Series E Preferred
Stock shall receive upon conversion thereof in addition to the number of shares
of Common Stock receivable thereupon, the amount of securities of the Company
that they would have received had their Series E Preferred Stock been converted
into Common Stock on the date of such event and had thereafter, during the
period from the date of such event to and including the Conversion Date,
retained such securities receivable by them as aforesaid during such period
given application to all adjustments called for during such period, under this
paragraph with respect to the rights of the holders of the Series E Preferred
Stock.


(h)           Adjustment for Reclassification, Exchange, or Substitution.  If
the Common Stock issuable upon the conversion of the Series E Preferred Stock
shall be changed into the same or a different number of shares of any class or
classes of stock, whether by capital reorganization, reclassification, or
otherwise (other than a subdivision or combination of shares or stock dividend
provided for above), then and in each such event the holder of each share of
Series E Preferred Stock shall have the right thereafter to convert such share
into the kind and amount of shares of stock and other securities and property
receivable upon such reorganization, reclassification, or other change, by
holders of the number of shares of Common Stock into which such shares of Series
E Preferred Stock might have been converted immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.


(i)           No Impairment.  The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Section 6 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series E Preferred Stock against impairment to the extent required hereunder.


(j)           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Conversion Prices pursuant to this Section 6,
the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and  shall file a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based with its corporate
records.  The Company shall, upon the reasonable written request of any holder
of Series E Preferred Stock, furnish or cause to be furnished to such holder a
similar certificate setting forth (i) such adjustments and readjustments, (ii)
the Conversion Price(s) then in effect, and (iii) the number of shares of Common
Stock and the amount, if any, of other property which then would be received
upon the conversion of Series E Preferred Stock. Despite such adjustment or
readjustment, the form of each or all Series E Preferred Stock certificates, if
the same shall reflect the initial or any subsequent Conversion Price, need not
be changed in order for the adjustments or readjustments to be valid in
accordance with the provisions of this Certificate, which shall control.
 
A-10

--------------------------------------------------------------------------------




(k)           Notice of Record Date.  In the event


(i)           that the Company declares a dividend (or any other distribution)
on its Common Stock payable in Common Stock or other securities of the Company;


(ii)           that the Company subdivides or combines its outstanding shares of
Common Stock;


(iii)           of any reclassification of the Common Stock of the Company
(other than a subdivision or combination of its outstanding shares of Common
Stock or a stock dividend or stock distribution thereon); or


(iv)           of the involuntary or voluntary dissolution, liquidation or
winding up of the Company;


then the Company shall cause to be filed at its principal office and shall cause
to be mailed to the holders of the Series E Preferred Stock at their last
addresses as shown on the records of the Company, or such transfer agent, at
least 10 days prior to the record date specified in (A) below or 20 days before
the date specified in (B) below, a notice stating


(A)           the record date of such dividend, distribution, subdivision or
combination, or, if a record is not to be taken, the date as of which the
holders of Common Stock of record to be entitled to such dividend, distribution,
subdivision or combination are to be determined, or


(B)           the date on which such reclassification, dissolution, liquidation
or winding up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property deliverable upon
such reclassification, dissolution or winding up.


(l)           Limitation on Conversion Rights.  Notwithstanding anything stated
herein to the contrary, unless and until the issuance of the Series E Preferred
Stock is approved or ratified by the stockholders of the Company in accordance
with the rules of the Nasdaq Stock Market (the "Stockholder Approval"), the
Series E Preferred Stock cannot be converted into a total number of shares of
Common Stock equal to or greater than five percent (5%) of the number of shares
of Common Stock outstanding immediately prior to the issuance of the Series E
Preferred Stock (the "Conversion Cap").  The Conversion Rights are expressly
limited by and subject to the Conversion Cap for all purposes, unless and until
the Stockholder Approval is obtained.  The Conversion Cap shall be applied pro
rata to the Conversion Rights of each outstanding share of Series E Preferred
Stock, reducing the number of shares of Common Stock into which each share of
Series E Preferred Stock is convertible equally.  In no event shall the number
of shares of Common Stock into which the Series E Preferred Stock is convertible
exceed the Conversion Cap prior to the Stockholder Approval.  Upon Stockholder
Approval, the Conversion Cap shall terminate for all purposes and this
Certificate shall be deemed amended to delete all references to the Conversion
Cap and the conversion limitation set forth in this Section 6(l).  The Company
may, but shall not be required to, file an amendment to its Certificate of
Incorporation to reflect the Stockholder Approval.
 
A-11

--------------------------------------------------------------------------------




SECTION 7.  REDEMPTION.


(a)           Upon and at any time subsequent to the third anniversary of the
Original Issue Date (as defined in Section 6(d)(i) above), the Company at its
option may redeem, out of its available cash or cash equivalents, any amount of
the then outstanding and not previously converted (pursuant to Section 6) Series
E Preferred Stock issued on the Original Issue Date, at a price per share equal
to the Original Series E Issue Price, plus any declared, but unpaid dividends
thereon upon notice provided in accordance with Section 7(b). Shares subject to
redemption pursuant to this Section shall be redeemed from each holder of Series
E Preferred Stock on a pro rata basis.


(b)           At least thirty (30) days prior to the dates that the Company
elects to redeem shares of the Series E Preferred Stock pursuant to Section 7(a)
(each a "Redemption Date," together the "Redemption Dates"), the Company shall
send a notice (the "Redemption Notice") to all holders of the outstanding Series
E Preferred Stock of such redemption to be effected, specifying the number of
shares to be redeemed from such holder, the Redemption Date, the price per share
to be paid (the "Redemption Price") and the place at which payment may be
obtained.


(c)           On or prior to the Redemption Date, the Company shall deposit the
Redemption Price of all shares to be redeemed as of such date with a bank or
trust company having aggregate capital and surplus in excess of $50,000,000, as
a trust fund, with irrevocable instructions and authority to the bank or trust
company to pay, upon receipt of notice from the Company that such holder has
surrendered the Series E Preferred Stock share certificates in accordance with
Section 7(d), the Redemption Price of the shares to their respective
holders.  Any moneys deposited by the Company pursuant to this Section 7 for the
redemption of shares thereafter converted into shares of Common Stock pursuant
to Section 6 hereof no later than the fifth (5th) day preceding the Redemption
Date shall be returned to the Company forthwith upon such conversion. The
balance of any funds deposited by the Company pursuant to this Section 7
remaining unclaimed at the expiration of one (1) year following such Redemption
Date shall be returned to the Company promptly upon its written request.


(d)           On such Redemption Date, each holder of shares of Series E
Preferred Stock to be redeemed shall surrender such holder's certificates
representing such shares to the Company in the manner and at the place
designated in the Redemption Notice, and thereupon the Redemption Price of such
shares shall be payable to the order of the person whose name appears on such
certificate or certificates as the owner thereof and each surrendered
certificate shall be canceled. In the event less than all the shares represented
by such certificates are redeemed, a new certificate shall be issued
representing the unredeemed shares. From and after such Redemption Date, all
rights of the holder of such redeemed shares as a holder of Series E Preferred
Stock (except the right to receive the Redemption Price without interest upon
surrender of their certificates) shall cease and terminate with respect to such
shares.
 
A-12

--------------------------------------------------------------------------------




(e)           In the event of a call for redemption of any shares of Series E
Preferred Stock, the Conversion Rights (as defined in Section 6) for such Series
E Preferred Stock shall terminate as to the shares designated for redemption at
the close of business on the fifth (5th) day preceding the Redemption Date,
unless default is made in payment of the Redemption Price.


IN WITNESS WHEREOF, the Company has caused this Certificate to be executed this
____ day of December, 2008.


AMEN PROPERTIES, INC.




By:           [EXHIBIT ONLY – DO NOT SIGN]
Jon M. Morgan
President




A-13

--------------------------------------------------------------------------------


 


 
Exhibit "B"
to
Securities Purchase Agreement
dated as of December 22, 2008
by and among
Amen Properties, Inc.
and the Sellers named therein
 
 
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
 
_____________________________________________________ ("Assignor"), with offices
at, _____________________________________________________ for the payment of Ten
and No/100 Dollars ($10.00) and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and subject to the terms and
conditions hereof, hereby grants, sells, assigns, transfers, conveys and
delivers to Amen Properties, Inc. ("Assignee"), with offices at 303 W. Wall,
Suite 2300, Midland, Texas 79701, all of Assignor’s right, title and interest in
and to Assignor's membership interests in SFF Production, LLC, a Delaware
limited liability company, owned of record or beneficially by Assignor, free and
clear of all Encumbrances.
 
Assignor will, at any time and from time to time after the date hereof, upon
Assignee’s request and for no further consideration, execute, acknowledge, and
deliver or cause to be executed and delivered, all further documents or
instruments necessary to effect the transaction embodied in this Assignment of
Membership Interest.  This Assignment of Membership Interest is executed
pursuant and subject to that certain Securities Purchase Agreement dated
December 22, 2008 by and between Assignor and Assignee (the
"Agreement").  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Agreement.
 
The representations and warranties set forth in the Agreement are hereby
incorporated herein by reference.
 
This Assignment of Membership Interest is made with full substitution and
subrogation of Assignee, its successors and assigns, to the rights of Assignor
under, in and to all warranties made by others with respect to the rights,
titles and interests being conveyed hereunder.
 
To have and to hold the same unto Assignee and its successors and assigns
forever.
 
B-1

--------------------------------------------------------------------------------


 
EXECUTED as of December ___, 2008, but effective for all purposes as of
11:59 p.m., Central Time, on December 31, 2008.
 


 
ASSIGNOR:




By:           [EXHIBIT ONLY – DO NOT SIGN]
Name:_______________________________
Title:________________________________




ASSIGNEE:


AMEN PROPERTIES, INC.




By:           [EXHIBIT ONLY – DO NOT SIGN]
Name:_______________________________
Title:________________________________






B-2
 